DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is for application filed on 12/17/2020 including claims 1-36, out of which claims 1-16 have been cancelled. Remaining claims are 17-36 for consideration.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/7/20, 8/17/21 and 2/14/22 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  17, 20, 22-23 , 29, 32 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 20110269463 ) , henceforth, ‘463, in view of Jang et al (.US 10708740). Henceforth, ‘740, and , further, in view of Kang et al  (US 20140120959), henceforth, ‘959.
For claims 17 and 29, A method performed by a user equipment, the method comprising: (‘463: [0028], method and apparatus provide for transitioning based on receipt of an indication from a UE.
 [0015] A mobile wireless device in communication with a wireless network is described that includes at least a 
 and a wireless transceiver arranged to facilitate the communication with the wireless 
network.])
operating in a connected state prior to a first time; 
(‘463: [0013] current wireless connection state)
receiving, from a base station and at the first time, a first request message comprising instructions to transition from the connected state to an inactive state; 
(‘463:, [oo14], wherein each of the plurality of wireless device connection state transition timers indicates an amount of elapsed time of data inactivity at the wireless device required before a connection state of the wireless device is changed,---network issues instructions (Request) to the wireless device to change the wireless device connection state according to a network default connection state transition timers.
and 
responsive to determining that the power status of the user equipment at the first time does not support the inactive state: 
 (‘463:, [0045] In order to optimize the power consumption of UE 102, UE 102 can provide UTRAN 104 with requested inactivity timers that can be used by UTRAN 104 to change the mode of UE 102 to operate in a more power efficient manner., (Examiner’s note: During inactivity, there is no application processing or data activity, power is not used efficiently to support inactivity, reading on limitation.)
transmitting a response message to the base station to cause the base station to transmit a second request message comprising other instructions to transition to an idle state; and 
(‘463: [0029] if an application on the UE determines that it is done with the exchange of data, ( Reads on inactivity state. ) it can send a "done" indication to a "connection manager" component of UE software. Based on a composite status of such indications from active applications, UE software can decide to send a transition indication to indicate or request of the network that a transition from one state or mode to another should occur. Whenever the connection manager determines with some probability that no application is expected to exchange data, it can send a transition indication to the network to indicate that a transition should occur. In a specific example, the transition indication can be a signaling connection release indication (SCRI) for the appropriate domain (e.g. PS domain) to request a transition to a battery efficient mode, such as IDLE state

state.
(‘463: [0015] The wireless network responds by sending a state change command that causes the wireless device to transition from a current wireless connection state to the preferred wireless connection state. [ 0029],In a specific example, the transition indication can be a signaling connection release indication (SCRI) for the appropriate domain (e.g. PS domain) to request a transition to a battery efficient mode, such as IDLE state). It should be noted that when the UE sends a transition indication it can include additional information in order to assist the network element in making a decision to act on the indication. This additional information would include the reason or cause for the UE to send the message. Such additional information may be by way of a new information element or a new parameter within the transition indication message.
responsive to determining that the power status of the user equipment at the first time does not support the inactive state: the network issues instructions to the wireless device to change the wireless device connection state
transmitting a response message to the base station to cause the base station to transmit a second request message comprising other instructions to transition to an idle state; and 
responsive to receiving the second request message, transitioning from the connected state to the idle state.
‘740, further, discloses specifically following limitation:
receiving, from a base station and at the first time, a first request message comprising instructions to transition from the connected state to an inactive state;
(‘740), col 51. Lines 54-58 , receive an inactive state transition command from the serving cell. Here, the serving cell saves the UE context of the terminal. The terminal makes a transition to the inactive state.)
It would have been obvious to a person of ordinary skill before the effective date of invention to have 
combined the limitations  of 740 with those of ‘463 for the advantage of power conservation.
‘463 in view of ‘740 does not disclose following limitations, which is disclosed by ‘959 as follows:
determining a power status of the user equipment at the first time;
(‘959: [0044] determining a remaining battery power level of a user equipment.)

combined the limitations  of ‘959 with those of ‘463 in view of ’40 folr the advantage of power conservation.

For claim 29. ‘463 discloses following limitations:
A user equipment comprising: 
a radio-frequency transceiver; and a processor and memory system configured to: operate in a connected state prior to a first time;
(‘463: [0036] FIG. 4 illustrates a representative embodiment of UE 102 in the form of mobile wireless communication device 400 (referred to hereinafter as simply communication device 400) that can include at least processor 401 and transceiver (XCVR) 402 that can transmit and receive radio frequency signals to and from base transceiver stations in wireless communication network UTRAN 104 through antenna 404. [0061] Operating system software used by the microprocessor 1238 is preferably stored in a persistent store such as flash memory 1224,
Rest of limitations are same as in claim 17, as above.

 For claim 20, ‘463 in view of ‘740 and, further, in view of ‘959 discloses all limitations of subject matter , as applied to preceding claim 17. In addition, ‘463 discloses following limitation:
wherein the determining that the power status of the user equipment at the first time does not support the inactive state comprises determining that the user equipment is not connected to an external power source.
(‘463: [0036]--- communication device 400 when not receiving power from an external power supply.)

For claims 22 and 32, ‘463 in view of ‘740 and, further, in view of ‘959 discloses all limitations of subject matter , as applied to preceding claim 17. In addition, ‘463 discloses following limitation:
wherein the transmitting the response message to the base station comprises transmitting a radio-resource-control connection- resume-request message
(‘463, [0033] In response to RRC connection setup message, UE 102 establishes an RRC connection with 
UTRAN 104 and transmits RRC connection setup complete message 206 to the UTRAN 104. After the RRC 


For claim 23, ‘463 in view of ‘740 and, further, in view of ‘959 discloses all limitations of subject matter , as applied to preceding claims 17 and 22. In addition, ‘463 discloses following limitation:
wherein the transmitting the response message to the base station further comprises transmitting at least one of the following: security information; a radio network temporary identifier; or a resume identity.
(‘463, [0033] transmits RRC connection setup complete message 206 to the UTRAN 104. After the RRC connection has been established, UE 102 uses the RNTI instead of the initial UE identity when communicating with the UTRAN 104.)

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over ‘463, in view of ‘740, and , further, in
 view of ‘959 and, further, in view of CHAKRAVARTHY et al (US 20130229964 ) , henceforth, ‘964,
For claim 18, ‘463 in view of ‘740 and, further, in view of ‘959 discloses all limitations of subject matter , as applied to preceding claim 17 with the exception of following limitation, which is disclosed by ‘964
wherein the determining that the power status of the user equipment at the first time does not support the inactive state comprises determining that a first amount of power that is available is less than a power threshold.
(‘964: [0088] At 73, an optimal power saving state can be determined. If the data to send is less than a threshold, or if the data is of low priority, for example, a power state utilizing less resources can be determined. For example, this can include evaluating a power saving capability by continuing in the current configured state at 74, and/or estimating a new state with better power saving capability with current data inactivity, (Examiner’s ote: Power saving  is proportionately related to quantity of data limited to a threshold .)  Thus, power is also limited to a threshold.)
It would have been obvious to a person of ordinary skill before the effective date of invention to have combined the limitations  of ‘964 with those of ‘463 in view of ’740 and, further, in view of ‘959 for the advantage 
of power conservation.

Claims 19 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over ‘463, in view of ‘740, and , 
further, in view of ‘959 and, ‘964, and, further , Cepulis et al (US 20120030493 ) , henceforth, ‘493,
For claim 19, ‘463 in view of ‘740 and, further, in view of ‘959 and ‘964 discloses all limitations of subject matter , as applied to preceding claims 17-18 sequentially  with the exception of following limitation, which is disclosed by ‘493
wherein the power threshold varies based on a rate of power consumption of the user equipment. 
(‘493: [0019] if the rate of change of power consumption is such that, based on current power consumption, the adjustable threshold will be exceeded, or the available power level will be exceeded, the transient module 324 will send a second signal to the command module 330. The rate of change of power onsumption may be based on actual change of power (increase in watts per second), and may consider the amount of time from the transient start until the steady state power capping threshold is reached . 
It would have been obvious to a person of ordinary skill before the effective date of invention to have 
combined the limitations  of ‘493 with those of ‘463 in view of ’740 and, further, in view of ‘959 and ‘964  for the 
advantage of power conservation.

For claim 30, 463 in view of ‘740 and, further, in view of ‘959 discloses all limitations of subject matter , as applied to preceding claim 29  with the exception of following limitation, which is disclosed by ‘964
wherein the determination that the power status of the user equipment at the first time does not support
 the inactive state comprises a determination that a first amount of power that is available is less than a power threshold 
 (‘964: [0088] At 73, an optimal power saving state can be determined. If the data to send is less than a threshold, or if the data is of low priority, for example, a power state utilizing less resources can be determined. For example, this can include evaluating a power saving capability by continuing in the current configured state at 74, and/or estimating a new state with better power saving capability with current data inactivity, (Examiner’s note: Power saving  is proportionately related to quantity of data limited to a threshold .)  Thus, power is also 
limited to a threshold.)
It would have been obvious to a person of ordinary skill before the effective date of invention to have 

 ‘463 in view of ‘740 and, further, in view of ‘959 and ‘964  does not disclose following  limitation which is disclosed by ‘493, as follows
that varies based on a rate of power consumption of the user equipment. 
(‘493: [0019] if the rate of change of power consumption is such that, based on current power consumption, the adjustable threshold will be exceeded, or the available power level will be exceeded, the transient module 324 will send a second signal to the command module 330. The rate of change of power onsumption may be based on actual change of power (increase in watts per second), and may consider the amount of time from the transient start until the steady state power capping threshold is reached . 
It would have been obvious to a person of ordinary skill before the effective date of invention to have 
combined the limitations  of ‘493 with those of ‘463 in view of ’740 and, further, in view of ‘959 and ‘964  for the advantage of power conservation.

Claims 21 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over ‘463, in view of ‘740, and , further, in view of ‘959 and, further, in view of Stein et al (US 10375632) , henceforth, ‘632,
For claims 21 and 31, ‘463 in view of ‘740 and, further, in view of ‘959 discloses all limitations of subject matter , as applied to preceding claims 17 and 29 respectively  with the exception of following limitation, which is disclosed by ‘632
wherein the determining that the power status of the user equipment at the first time does not support the inactive state comprises determining that a power mode of the user equipment is a low-power mode that consumes less power relative to a normal power mode. 
(‘632: [0088] a sleep mode refers to a reduced power or low-power mode (including a mode where no 
power is provided) of a module or device, wherein the module or device consumes less power than in an active or full-power mode of the system.)
It would have been obvious to a person of ordinary skill before the effective date of invention to have
 combined the limitations  of ‘632 with those of ‘463 in view of ’740 and, further, in view of ‘959 for the advantage 
.

Claims 24 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over ‘463, in view of ‘740, and , further, in view of ‘959 and, further, in view of Kim et al (US 10470134) , henceforth, ‘134,
For claims 24 and 33, ‘463 in view of ‘740 and, further, in view of ‘959 discloses all limitations of subject matter , as applied to preceding claims 17 and 29 respectively  with the exception of following limitation, which is disclosed by ‘134
responsive to the determining that the power status of the user equipment at the first time does not support the inactive state: operating in the idle state prior to a second time, the second time occurring after the first time; determining the power status of the user equipment at the second time; and responsive to determining that the power status of the user equipment at the second time supports the inactive state, transitioning from the idle state to the inactive state. 
(‘134 col. 9 lines 62-col. 10 line 15 the inactive period processing module 63 processes various functions of the electronic device 100 during the idle period.---. Alternatively, the inactive period processing module 63 controls the communication interface 160 to transmit a response signal, in relation to a signal transmitted from the server 104, to the server 104. The inactive period processing module 63 changes or adjusts an operation power of at least a part of device elements associated with a communication service from among device elements of the electronic device 100 to a specific power. Also, the inactive period processing module 63 controls an antenna state. In this regard, the inactive period processing module 63 requests the performance control module 70 to control performance regarding transitioning to the inactive period)
It would have been obvious to a person of ordinary skill before the effective date of invention to have combined the limitations  of ‘134 with those of ‘463 in view of ’740 and, further, in view of ‘959 for the advantage of power conservation.

Claims 26 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over ‘463, in view of ‘740, and , further, in view of ‘959 and, further, in view of Fong et al (US 20130272181) , henceforth, ‘181,
For claims 26 and 34, ‘463 in view of ‘740 and, further, in view of ‘959 discloses all limitations of subject 

responsive to determining that the power status of the user equipment at the first time supports the inactive state, transitioning from the connected state to the inactive state. 
(‘181 [0042] In another aspect, UE 102 often may be battery-powered, and hence may be configured to conserve power. For example, UE 102 may be transitioned between an active mode (e.g., "connected") to an inactive mode (e.g., "idle"). In the active mode, UE 102 may consume more power than in the inactive mode.)
It would have been obvious to a person of ordinary skill before the effective date of invention to have combined the limitations  of ‘181 with those of ‘463 in view of ’740 and, further, in view of ‘959 for the advantage of power conservation.

.Claims 27 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over ‘463, in view of ‘740, and , further, in view of ‘959 and, 181 and  further, in view of Kim et al (US 10470134) , henceforth, ‘134,,
For claims 27 and 35, ‘463 in view of ‘740 and, further, in view of ‘959  and ‘181 discloses all limitations of subject matter , as applied to preceding claims 17&24 and 29&34 respectively  with the exception of following limitation, which is disclosed by ‘134
responsive to the determining that the power status of the user equipment at the first time supports the inactive state: operating in the inactive state prior to a second time, the second time occurring after the first time; determining the power status of the user equipment at the second time; and responsive to determining that the power status of the user equipment at the second time does not support the inactive state, transitioning from the inactive state to the idle state. 
(‘134 col. 9 lines 60-col. 10 line 15 the inactive period processing module 63 processes various functions of the electronic device 100 during the idle period.---. Alternatively, the inactive period processing module 63 controls the communication interface 160 to transmit a response signal, in relation to a signal transmitted from the server 104, to the server 104. The inactive period processing module 63 changes or adjusts an operation power of at least a part of device elements associated with a communication service from among device elements of the electronic device 100 to a specific power. Also, the inactive period processing module 63 controls an antenna 
It would have been obvious to a person of ordinary skill before the effective date of invention to have combined the limitations  of ‘134 with those of ‘463 in view of ’740 and, further, in view of ‘959  and 181 for the advantage of power conservation.

Claims 28 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over ‘463, in view of ‘740, and , further, in view of ‘959 and, 181 and  further, in view of Suzuki et al (US 20080186944) , henceforth, ‘944,
For claims 28 and 36, ‘463 in view of ‘740 and, further, in view of ‘959  and ‘181 discloses all limitations of subject matter , as applied to preceding claims 17&24 and 29&34 respectively  with the exception of following limitation, which is disclosed by ‘944
responsive to the determining that the power status of the user equipment at the first time supports the inactive state, at least one of: controlling performance of a radio-access-network notification-area update; or adjusting a period of a discontinuous reception cycle. 
(‘944 , [0058] UE recognizes the DRX period is to be adjusted and in step 320 it sends an acknowledgement to the eNB and it adjusts its DRX period)
It would have been obvious to a person of ordinary skill before the effective date of invention to have combined the limitations  of ‘944 with those of ‘463 in view of ’740 and, further, in view of ‘959  and 181 for the advantage of per conservation.
Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As recited by claim 25;
responsive to the determining that the power status of the user equipment at the first time does not support the inactive state and prior to transitioning from the connected state to the idle state, storing at least one of: user-equipment access stratum context; security context information; or a resource-control-state 
configuration.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Paul et al (US 20190286215) discloses A system and method configured with an electronic device to enable prediction-based power management by providing direct transition to a lower power state such that overall energy consumption is reduced. The system and method includes an idleness information recording module configured to, using a power management agent, non-intrusively observe and record usage and idleness information of the electronic device, a learning module configured to, using a neural network operatively coupled with the power management agent, conduct deep learning of idleness patterns of the electronic device, a prediction module configured to predict future idleness of the electronic device based on the deep learning of the idleness patterns, and a prediction-based lower power state transfer module configured to directly transition the electronic device to lower power state based on the predicted future idleness.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDER P MEHRA whose telephone number is (571)272-3170. The examiner can normally be reached telework.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/INDER P MEHRA/                Primary Examiner, Art Unit 2647